Title: To James Madison from James Monroe, 7 March 1803
From: Monroe, James
To: Madison, James


Dear SirNew York March 7. 1803.
I recd. on saturday yr. letters of the first inst. wh. were put in the mail on that day, with a copy of the laws of the UStates, and I recd. this morning my instructions, with the letters to our ministers abroad and other documents that were forwarded with them. The ship had clear’d at the custom house on saturday, my baggage was on board, and every preparatory measure was taken for sailing yesterday, in expectation yr. dispatches wod. have reachd this in time. But they did not arrive till this morning, and the wind being unfavorable we are still on shore. The delay has been fortunate as there is now a snow storm which promises a continuance of some days. As soon as it clears up and the wind permits we shall embark & immediately put to sea.
The measures of Mr. Ross & his associates are those of a party wh. has become bold by despair. They are however calculated to produce a very serious effect in the western country. They will naturally raise the expectations and pretentions of the people in that quarter, in respect to the result of the proposed negotiation. If it shod. be attended with the desired success, the motives of that party will be sufficiently understood, and the effect on its fortunes pretty decisive. But if it fails to obtain what is counted on, that party will derive advantage from its temerity at the expense of the admn. It is very doubtful with me whether the western people will be satisfied with any thing short of what was offered by their quondam, perhaps present, enemies, the supporters of Mr. Ross’s motion. A treaty which left the great object, the jurisdiction over the deposit, in the hands of a foreign power, might produce a sensation & with it an effect throughout the union, very hurtful to our affrs. Those who now possess their confidence might lose it; unimportant and designing men might rise on the publick discontent; new projects wod. be suggested and fostered, new connections formed. The publick mind seems excited to a degree apparently to preclude a compromise of the difference by a temporary expedient, or one wh. by any future contingence may be made ineffectual. It is to be feared that any accomodation short of the idea here suggested might produce the worst effect. It may be asked on what motive can France refuse the jurisdiction or indeed, the whole of the territory left of the Mississippi, to us? not to secure to her the safety or the means of advancing the prosperity of Louisiana? It must be to give her the opportunity of interfering in our affrs., any attempt at wh. or movment wh. gave cause to suspect her of such a design, shod. be repressed with decision. The preponderance of that power, shod. that be the case, and the crouching spirit of its neighbours may make us submit to any thing. But if that preponderance is less complete, and it appears that this measure is one in the train of a vast system for universal dominion, wh. is to succeed by the supineness or pusilanimity of other powers, the motive for submission is proportionally diminished. It is a great question whether we ought to lead the fortunes of the western world, by taking the high ground in respect to the right lately invaded, so as to triumph by a brilliant success in negotiation, or failing in that appeal to the other alternative, or by taking a more moderate course risk the discontent and division wh may possibly result from it. If by the latter course it was probable that the enemies of free govt. wod. get into power, I shod. deem it the greatest calamity that cod. befall us. War wod. follow and a thousand consequences wh. under their auspices wod. be ruinous. If war is to take place it is better that it be under a republican admn., for then it might be directed to necessary and useful objects only and terminated when they were obtained. These ideas often occur to me and I suggest them for your consideration. I hope and think the prospect is favorable to an honorable and amicable adjustment. To obtain that result the best exertions will be made by me.
I have accepted this trust with pleasure and gratitude to those friends who conferr’d it on me. I undertake its duties with a confidence that my conduct will be viewed in the discharge of it with a just & liberal regard. To promote the object of my mission and the credit of an upright republican admn. will be the highest gratification I can enjoy.
I send you a note of things at Richmond wh. you will take, on terms you may approve. The plate will be weighed each article & the wt. send me. If you hesitate abt. any article I will inform you the price at Paris and then you may decide. For the interim you had better take possession of every thing. I owe (among other debts) 2000. dolrs. to the bank at Norfolk, & 2500. to that at Alexa. It is arranged between us that I am to pay the interest for a term that suits me. Will you be so good as send abt. 60. dolrs. to Wm. Herbert of Alexa. to my acct. and in abt. a month the same sum to Littleton W. Tazewell at Norfolk, to be applied to that object. That sum will I think pay it for a year with each bank, Mr. Tazewell having already a sum sufficient to pay it for a few months. Shod. Major Lewis call on you for 250. dolrs. be so good as let him have them. I shall want no other aid for a year perhaps longer on acct. of the articles above referr’d to. Mrs. M & my daughter unite in affectionate regards to Mrs. Madison & sisters. Believe me most sincerely yr. friend & servant
Jas. Monroe
8th. 8 Oclock in the morning—we have just recd. notice of the Capt. to embark & expect to be on bd. in an hour. 

   
   RC (DLC: Rives Collection, Madison Papers); enclosure (DLC). Enclosure dated ca. January–February 1803 in the Index to the James Madison Papers; in an unidentified hand, except for the last few lines in Monroe’s hand (see n. 1).



   
   Monroe enclosed a two-page list of silver, china, and glassware he had left at his homes in Albemarle County and Richmond. Included were several dozen spoons, forks, and knives, three dozen Sèvres plates, tea and coffee pots, candlesticks, table castors, and plated coolers. Also included were several beds and mattresses, “a number of porcelain figures chiefly in Albe.; some few in Richmond of infr. value,” and “a plattau [centerpiece] for the table in Albemarle.” For a detailed discussion of JM’s purchase of Monroe’s possessions, see Conover Hunt-Jones, Dolley and “the Great Little Madison” (Washington, 1977), pp. 22–23.



   
   William Herbert was president of the Bank of Alexandria, 1796–1819 (Miller, Artisans and Merchants of Alexandria, Virginia, 1:201).


